office_of_chief_counsel internal_revenue_service memorandum number release date cc pa gtarmstrong postf-126169-10 uilc date date to yvonne walker attorney seattle large mid-size business from susan t mosley senior technician reviewer procedure administration subject duty_of_consistency as applied to form 1120sf this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend company a --------------------------------- ------- ------- ------- ------- ---- year year year year a issue whether the service may assert the doctrine_of duty_of_consistency to preclude a receiver from claiming certain deductions on a settlement fund’s return that were postf-126169-10 previously taken and allowed on a partnership return for which the period of limitations on assessment has now expired conclusion yes the service may assert the doctrine_of duty_of_consistency to preclude a receiver from claiming deductions on a settlement fund’s return that were previously taken and allowed on a partnership return for which the period of limitations on assessment has expired facts in year the united_states government filed suit against company a a partnership for federal_income_tax purposes for its role in an alleged ponzi scheme the court hearing the government’s complaint entered an order appointing a law firm as receiver of the partnership’s assets the court ordered the receiver to gather the remaining assets of the partnership to conserve them and to ultimately utilize them to satisfy claims filed by investors who had filed suit against the partnership accordingly the receiver established a settlement fund consisting of income generated from the partnership’s remaining legitimate business activities and interest earned on that income as part of its fiduciary duties the receiver also handled the filing of the partnership’s income_tax returns starting with tax_year year though not a partner or member of company a the receiver signed the partnership’s returns as the tax_matters_partner on returns filed for year through year the receiver caused the partnership to deduct expenses relating to the partnership’s business operations the receiver also caused the partnership to deduct expenses_incurred by the receiver in gathering and conserving the partnership’s assets the disputed expenses furthermore the receiver determined that the interest accrued by the settlement fund was not includable on the partnership’s income_tax returns apparently the receiver believed that this interest was more properly reportable on form 1099’s that the receiver intended to provide to investors who would receive the settlement payments the receiver never issued any form 1099’s however and as a result the interest that accrued on the settlement fund was never reported to the service in year the receiver began making settlement payments to the claimant-investors who had filed suit against the partnership in year the receiver contacted the service and confessed to the unreported interest from the settlement fund account estimating that over dollar_figurea -------- had never been reported on any return filed with the service it is our understanding that these interest amounts should have been included on forms 1120-sf u s income_tax return for settlement funds the qsf returns which the receiver should have filed for each year the settlement fund was in existence furthermore had the qsf returns been timely filed the receiver could have properly deducted the disputed expenses relating to its gathering and conservancy duties postf-126169-10 we understand the receiver has agreed that it should have filed the qsf returns in addition to the partnership returns furthermore the receiver agrees that it should have reported the interest from the settlement fund on the qsf returns the receiver now however also seeks to include as deductions on the qsf returns the disputed expenses the receiver deducted these same expenses on the partnership returns filed in tax years year 1-year the period of limitations on assessment with respect to the partnership returns has expired the receiver alleges however that it should be entitled to deduct the disputed expenses regardless of their inclusion on the year year partnership returns to conclude otherwise argues the receiver would penalize the recipients of the settlement payments because the settlement fund would bear the burden of the additional income_tax resulting from the disallowed deductions law and analysis for the reasons set forth below we conclude that the service may assert the doctrine_of duty_of_consistency to preclude the receiver from deducting the disputed expenses on the qsf returns the duty_of_consistency is an equitable doctrine that federal courts will employ to prevent unfair tax gamesmanship hollen v commissioner tcmemo_2000_99 105_tc_324 the doctrine is based on the theory that the taxpayer owes the commissioner the duty to be consistent and will not be permitted to benefit from the taxpayer’s own prior error or omission cluck t c pincite the doctrine requires proof of three elements the taxpayer has made a representation in one year the service has acquiesced in or relied on that representation for that year and the taxpayer desires to change that representation in a later year at a time when the period of limitations bars adjustments to the prior year see id pincite 103_tc_525 as set forth in your request for assistance it appears that the traditional three-prong test is met in this case first the receiver caused the partnership to take certain deductions on the partnership’s return relating to expenses_incurred by the partnership and by the receiver second the service relied upon the partnership’s representations on these returns third the receiver now seeks to cause the settlement fund to take deductions for the same expenses that is those expenses relating to duties performed by the receiver on the qsf returns which the receiver should have filed but did not when it filed the partnership returns for the years relevant here the statute_of_limitations on assessing the partnership returns is no longer open therefore under a traditional analysis it seems the service can preclude the receiver from causing the settlement fund to take deductions on the qsf return for the disputed expenses previously deducted on the partnership’s return this fact pattern however presents an issue regarding whether the partnership and the settlement fund can both be considered the taxpayer whose duty it is to be consistent while we believe these entities to be two postf-126169-10 separate taxpayers we conclude that the representation by one can estop the other in this case first with respect to the partnership return the partnership files an information_return although the partnership itself is not liable for any_tax see sec_6031 every partnership as defined in sec_761 shall make a return for each taxable_year stating specifically the items of its gross_income and allowable deductions with respect to the qsf return the settlement fund is the taxpayer and must file an income_tax return and is ultimately liable for any taxes due see sec_1_468b-2 a qualified_settlement_fund must file an income_tax return with respect to the tax imposed for the taxable_year that the fund is in existence with respect to both returns in this case however it is the receiver that is responsible for preparing and filing the returns regardless of the identity of the taxpayers the receiver controls how items are reported and therefore it is the receiver who is charged with the duty to be consistent in this case indeed a number of courts have held that under certain circumstances a taxpayer may be estopped by a representation made by or on behalf of a related_taxpayer see eg 105_tc_324 495_f2d_211 8th cir 537_f2d_457 ct_cl these courts have based their findings on the existence of a sufficiently close relationship between the party making the representation and the party to be estopped cluck t c pincite the sufficiency of the closeness of this relationship will depend upon on the facts and circumstances id for example in beltzer the eighth circuit_court of appeals held that a beneficiary was bound by representations made on the estate’s tax_return on that return which the beneficiary son signed as co-executor of his father’s estate the estate reported certain stock at its fair_market_value at the time of the father’s death the son after receiving the stock in a distribution from the estate sold it for a significant sum and used as his basis a value much higher than that reported on the estate’s return because the period for adjusting the estate’s return had expired the service argued that the duty_of_consistency doctrine precluded the son from using a different value than that reported by the estate the court agreed with the service and found that the son was bound by the values reported on the estate’s return similarly in hess the court of claims concluded that the duty_of_consistency precluded a testamentary_trust from claiming a basis in certain stock that was different from the value of the stock as reported on the estate’s return though the court noted that the estate and trust were separate legal entities it concluded the interests of the two entities being very closely related and the same individual having acted we think it only fair and in accord with the spirit of the law to require the trust to act in a manner pursuant to sec_1014 the basis of the property_acquired_from_a_decedent is generally the fair_market_value of the property at the date of the decedent’s death postf-126169-10 consistent with the estate hess f 2d pincite the phrase the same individual having acted referred to the fact that the same individual mr hess operated as a trustee of the testamentary_trust as well as an administrator of the estate in those capacities mr hess filed returns for both entities in which the stock at issue was reported at two different values lastly in cluck the tax_court considered whether the duty_of_consistency could bind a petitioner to certain values agreed upon by the petitioner’s husband in a stipulation of settled issues petitioner’s husband entered into the stipulation in an earlier case in which he and the service agreed on the value of certain property for purposes of determining the tax_liability of his mother’s estate after receiving that property in a distribution from the estate petitioner’s husband sold the property and recognized capital_gains those gains reduced net_operating_loss nol carryforwards claimed by the husband and the petitioner on their joint income_tax return the petitioner challenged the service’s adjustments to the nol carryforwards claiming she was not bound by the husband’s stipulation and that she had a higher basis in the property the service argued that the duty_of_consistency applied and the court agreed finding the relationship between petitioner and her husband sufficiently close to bind the petitioner in effect the husband’s representation in the prior year’s stipulation upon which the service relied estopped the wife from taking a different position on a later return similarly here the partnership’s representations on its return upon which the service relied bar the settlement fund from taking deductions for the same expenses on its own income_tax return though the partnership and settlement fund are two separate legal entities their relationship is sufficiently close in this case that the actions of one may bind the other in addition as in hess the same entity the receiver controls how both the partnership and the settlement fund report items on their respective returns the receiver similar to the estopped beneficiary in beltzer will sign the return of the settlement fund as administrator and in the case of the partnership’s return has signed the return as the tax_matters_partner because of the sufficiently close relationship of the two entities and the fact that the receiver controls and signs or has signed returns for both the partnership’s representations on its returns for the year 1-year tax years should bind the settlement fund were it not for the unique role of the receiver we would certainly agree that under a traditional duty_of_consistency analysis the settlement fund would be barred from deducting the disputed expenses your question however presents the unique issue of whether a partnership’s representations can bind a related settlement fund with respect to the fund’s own income_tax return here the receiver caused the partnership over which it had control through decree of the court to file tax returns and claim deductions for expenses_incurred by the receiver in carrying out its fiduciary duties the receiver now wishes to cause the related settlement fund to deduct the same expenses on returns which the receiver neglected to timely file on behalf of the settlement fund postf-126169-10 we conclude that the service may assert the doctrine_of duty_of_consistency to preclude the receiver from doing so this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
